
	
		I
		112th CONGRESS
		2d Session
		H. R. 4409
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2012
			Mr. Barrow introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To provide for reforming and consolidating agencies of
		  the Federal Government to improve efficiency and save money, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Government Agency Reform Act of
			 2012.
		2.FindingsCongress finds the following:
			(1)Partially as a
			 result of unnecessary Federal spending, the United States national debt is over
			 $15 trillion.
			(2)Bureaucratic
			 complexity and redundancy waste time and money for consumers, businesses, and
			 taxpayers.
			(3)In March 2011, the
			 Government Accountability Office released a report entitled
			 Opportunities to Reduce Potential Duplication in Government Programs,
			 Save Tax Dollars, and Enhance Revenue that identifies areas where
			 greater efficiencies could be found in Government operations. Some of the
			 findings include:
				(A)Seven different
			 Federal agencies have programs dedicated to meeting the water needs in the
			 United States-Mexico border region.
				(B)There are 82
			 Federal programs dedicated to improving teacher quality.
				(C)There are 56
			 programs in 20 different Federal agencies designed to target financial
			 literacy.
				(D)There are 80
			 Federal programs to boost transportation opportunities for disadvantaged
			 individuals.
				(E)There are over 20
			 programs in seven different Federal agencies working to combat
			 homelessness.
				(4)The Department of
			 Commerce’s core business and trade functions, the Small Business
			 Administration, the Office of the United States Trade Representative, the
			 Export-Import Bank, the Overseas Private Investment Corporation, and the United
			 States Trade and Development Agency all serve important, but sometimes
			 overlapping functions for consumers and businesses in the United States.
			 Consolidating these agencies could save $3 billion and eliminate over 1,000
			 duplicative Federal jobs while improving the service provided to taxpayers and
			 consumers.
			(5)The Federal
			 Government provides important services that can be improved while saving money
			 by consolidating and reforming Federal agencies.
			3.Consolidation
			 authority
			(a)Efficiency-Enhancing
			 plan definedSection 902 of
			 title 5, United States Code, is amended—
				(1)in paragraph (2),
			 by striking and after the semicolon;
				(2)in paragraph (3),
			 by striking the period and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(4)efficiency-enhancing
				plan means a reorganization plan that the Director of the Office of
				Management and Budget determines will result in, or is likely to result
				in—
							(A)a decrease in the
				number of agencies; and
							(B)cost savings in
				performing the functions that are the subject of that
				plan.
							.
				(b)Modernizing
			 reorganization authoritySection 905(a)(1) of title 5, United States
			 Code, is amended by striking the following: or renaming an existing
			 executive department, abolishing or transferring an executive department or
			 independent regulatory agency, or all the functions thereof, or consolidating
			 two or more executive departments or two or more independent regulatory
			 agencies, or all the functions thereof.
			4.Duration and
			 scope of authority
			(a)In
			 generalSection 905(b) of title 5, United States Code, is amended
			 by striking if the plan and all that follows and inserting the
			 following: “if the plan is—
				
					(1)transmitted to
				Congress (in accordance with section 903(b)) on or before the date that is 2
				years after the date of enactment of the Government Agency Reform Act of 2012;
				and
					(2)an
				efficiency-enhancing
				plan.
					.
			(b)Exercise of
			 rulemaking powerSection 908(1) of title 5, United States Code,
			 is amended by striking December 31, 1984 and inserting
			 the date that is 2 years after the date of enactment of the
			 Government Agency Reform Act of
			 2012.
			
